IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41950

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 559
                                                )
       Plaintiff-Respondent,                    )   Filed: July 20, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JUSTIN WADE INNS,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum term
       of confinement of two and one-half years, for felony domestic battery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Justin Wade Inns pled guilty to felony domestic battery, Idaho Code § 18-923. In
exchange for his guilty plea, additional charges were dismissed. The district court imposed a
unified sentence of five years, with two and one-half years determinate, to run concurrently with
a sentence in a separate case. Inns filed an Idaho Criminal Rule 35 motion, which was denied.
Inns appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Inns’s judgment of conviction and sentence are affirmed.




                                                   2